Exhibit 10.1
SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS
          This Separation Agreement and Release of All Claims is entered into
between AMB Property Corporation, its affiliates and subsidiaries (collectively,
the “Company”) and John T. Roberts, Jr. (“Executive”). The purpose of this
Agreement is to arrange a severance of Executive’s employment with Company on a
basis that is satisfactory both to the Company and to the Executive.
          1. Effective March 1, 2010, Executive’s employment with the Company
will end as a result of his retirement from Company. Until that time, Executive
will be paid his current rate of pay. The retirement by Executive of his
employment shall not affect any benefits or entitlements due Executive under
this Agreement. Executive’s residence is in California, and Executive presently
works in California. On March 1, 2010, the Company will pay Executive all
accrued salary, and all accrued and unused vacation earned through March 1,
2010, subject to standard payroll deductions and withholdings. Executive is
entitled to these payments regardless of whether or not he signs this Agreement.
          2. Both Executive and Company are entering into this Agreement as a
way of concluding the employment relationship between them and of settling
voluntarily any dispute or potential dispute that Executive has or might have
with Company as of the date this Agreement is signed.
          3. In return for Executive agreeing to this Agreement, Company agrees
to provide Executive the following, subject to paragraph 11 of this Agreement.
               (a) Salary. Subject to paragraph 1 of this Agreement, Company
will continue to pay Executive’s base salary through the Termination Date.
               (b) 2009 Bonus. Company will pay to Executive in cash, less all
applicable deductions, his 2009 bonus in accordance with Company’s current
compensation policies.

1



--------------------------------------------------------------------------------



 



Company will pay Executive this bonus at the same time Company pays other
employees their bonuses with respect to 2009 performance.
               (c) 2010 Long Term Incentive Award. Company will pay to Executive
his 2010 long term incentive award in cash, less all applicable deductions, in
accordance with Company’s current compensation policies. Company will pay
Executive this long term incentive award at the same time Company pays other
employees their bonuses with respect to 2009 performance.
               (d) Benefits. Executive is eligible to participate in the
Company’s Executive Retiree Benefit program.
               (e) Unvested Restricted Stock / Stock Options. Upon the later of
(1) March 1, 2010, or (2) the termination of the seven-day revocation period set
forth in paragraph 11 of this Agreement, Executive shall be entitled to the:

  •   Vesting of all shares of restricted stock from grant numbers 1659, 2069,
2539 and 3472 (34,486 shares) that are scheduled to vest on January 1, 2011, on
February 1, 2011, on February 1, 2012 and on February 1, 2013. After such
Effective Date, such shares shall be freely transferable.     •   Vesting of
1,373 shares of restricted stock from grant number 3393 that are scheduled to
vest on February 1, 2011 and 228 shares from grant number 3393 that are
scheduled to vest on February 1, 2012. After such Effective Date, such shares
shall be freely transferable.     •   Vesting of all stock option grants from
award 3009 that are scheduled to vest on February 1, 2011 and on February 1,
2012 (52,410 shares subject to stock options). Such options shall be immediately
exercisable for the term of the award.

2



--------------------------------------------------------------------------------



 



          4. Effective as of January 1, 2010, Executive will resign his
positions as the President of AMB Capital Partners, LLC, President of AMB
Property Corporation and as an officer and/or director of any affiliates or
subsidiaries thereof. The resignation by Executive of his officer titles and
responsibilities shall not affect any benefits or entitlements due Executive
under this Agreement.
          5. Through and including March 1, 2011, Executive shall not, without
the prior written consent of the Company, become employed by, or retained as a
consultant of, or provide services for compensation of any kind in any capacity,
to any Competitive Entity (as hereafter defined). As used herein, the term
“Competitive Entity” shall mean a public or private business that focuses
primarily on the ownership, development or operation of distribution, warehouse,
air cargo or logistic-oriented properties.
          6. Through and including March 1, 2012, Executive shall not, without
the prior written consent of the Company, directly or indirectly, solicit any
person who is or was employed by Company as of March 1, 2010. Notwithstanding
the foregoing, (i) Executive shall not be considered to have violated this
paragraph 6 if a subsequent employer of Executive engages in any activity
prohibited by this paragraph 6 without Executive’s participation, and
(ii) Executive shall not be prohibited in engaging in an activity otherwise
prohibited by this paragraph with respect to any employee whose employment with
the Company has been terminated prior to Executive engaging in any such
activity.
          7. Except in connection with any proceedings between Executive and
Company pursuant to paragraph 18 of this Agreement, Executive agrees that he
will not make any disparaging comments concerning Company or its operations, or
his employment with and/or departure from Company to any individual or entity.
Except in connection with any proceedings between Executive and Company pursuant
to paragraph 18 of this Agreement, Company agrees that neither it nor any of its
executive officers or directors will make, and Company agrees that it

3



--------------------------------------------------------------------------------



 



shall use its reasonable efforts to prevent all of its other officers and
employees from making, directly or through inference, orally or in writing, any
disparaging comments concerning Executive or his employment with and/or
departure from Company to any individual or entity.
          8. In return for the foregoing payments and benefits set forth in
paragraph 3, but without in any manner impairing Executive’s right to seek
indemnification from Company as described in paragraph 22 of this Agreement,
Executive, for himself and his spouse, heirs, executors, representatives and
assigns, forever releases Company and Company’s officers, directors, managers,
employees, agents and representatives from any and all claims, actions, and
causes of action which Employee has or might have concerning his employment with
Company or the termination of employment, up to the date of the signing of this
Agreement. All such claims are forever barred by this Agreement and without
regard as to whether those claims are based upon any alleged breach of contract
or covenant of good faith and fair dealing; any alleged employment
discrimination or other unlawful discriminatory acts, including claims under
Title VII, the California Fair Employment and Housing Act, the Americans with
Disabilities Act, the California Labor Code, the Family and Medical Leave Act,
the Employee Retirement Income Security Act and the Age Discrimination in
Employment Act; any alleged tortious act resulting in physical injury, emotional
distress, or damage to reputation or other damages; or any other claim or cause
of action as of the date of the signing of this Agreement (with the sole
exclusions to any claims for vested ERISA benefits, workers’ compensation claims
and any claims for unemployment insurance). Nothing in this Agreement shall
prohibit Executive from filing a charge, including a challenge to the validity
of this Agreement, with the Equal Employment Opportunity Commission (“EEOC”) or
participating in any investigation or proceeding conducted by the EEOC.
          9. Executive agrees that the payments and benefits set forth in
paragraph 3 shall constitute the entire amount of monetary consideration
provided to him under this Agreement

4



--------------------------------------------------------------------------------



 



and that he will not seek any further compensation for any other claimed
damages, costs or attorneys fees in connection with the matters encompassed by
this Agreement.
          10. Executive acknowledges that California Civil Code Section 1542
provides as follows:
A general release does not extend to claims which the creditor does not know or
suspect exist in his favor at the time of executing the release, which if known
by him must have materially affected his settlement with the debtor.
          Being fully informed of this provision of the California Civil Code,
Executive waives any rights under such code section, and acknowledges that this
Agreement extends to all claims that Executive has or might have against
Company, whether known or unknown.
          11. Executive understands that:

  (a)   He has twenty-one days in which to consider signing this Agreement;    
(b)   He has carefully read and fully understands all of the terms of this
Agreement;     (c)   He is, through this Agreement, releasing Company from any
and all claims he may have against it;     (d)   He knowingly and voluntarily
agrees to all of the terms set forth in this Agreement;     (e)   He knowingly
and voluntarily intends to be legally bound by this Agreement;     (f)   He was
advised and hereby is advised in writing to consult with an attorney of his
choice prior to signing this Agreement;     (g)   He understands that rights or
claims under the Age Discrimination in Employment Act of 1967 that may arise
after the date this Agreement is signed are not waived; and     (h)   He has a
full seven days following the signing of this Agreement to revoke it and he has
been and hereby is advised in writing that this Agreement will not become
effective or enforceable until that seven-day revocation period has expired and
Executive has not revoked the Agreement.

5



--------------------------------------------------------------------------------



 



          12. This Agreement is in full satisfaction of disputed claims and by
entering into this Agreement, Company is in no way admitting liability of any
sort. This Agreement, therefore, does not constitute an admission of liability
of any kind.
          13. Executive has had access to non-public confidential, proprietary
and/or trade secret information relating to Company’s business which was
acquired or disclosed to Executive during the course of his employment with
Company (“Confidential Information”). Such Confidential Information may include,
but is not limited to, business strategies, financial reports, litigation
matters, computer programs and software, customer information, business plans
and operations, and other information and records which are owned by Company and
are regularly used in the operation of its business. Prior to and at all times
after March 1, 2010, Executive shall not, directly or indirectly, disclose or
make available to any third party any Confidential Information, except to the
extent required by law or necessary for legitimate law enforcement or compliance
purposes. In such a situation, Executive shall promptly notify Company in
writing of his intended disclosure(s), and will not disclose such Confidential
Information until Company has had a reasonable amount of time to prevent such
disclosure(s). “Confidential Information” does not include any information that
(a) is or becomes generally available to the public other than as a result of
disclosure or actions by any party hereto in violation of this Agreement, (b) is
or becomes available to any party hereto on a non-confidential basis from a
source (other than any other party hereto) which such party reasonably believes
is not prohibited from disclosing such information to such party by a
contractual legal or fiduciary obligation to such other party hereto or (c) was
in such party’s possession prior to the date of this Agreement and was obtained
on a non-confidential basis from a source (other than any other party hereto)
that such party reasonably believes was not prohibited by a contractual, legal
or fiduciary obligation to such other party hereto from disclosing such
information to such party. Notwithstanding the above, Executive is not
prohibited from using information which is generally known and used in the real

6



--------------------------------------------------------------------------------



 



estate industry by persons with training and experience comparable to Executive,
which is common knowledge in the real estate industry or otherwise legally in
the public domain.
          14. Should any provision of this Agreement be determined by any court
or arbitrator to be wholly or partially illegal, invalid or unenforceable, the
legality, validity and enforceability of the remaining provisions shall not be
affected, and said illegal, unenforceable or invalid provisions shall be deemed
not to be a part of the terms or conditions of this Agreement.
          15. The parties agree that this Agreement contains their complete and
final agreement and that there are no representations, statements, or agreements
which have not been included within this Agreement. Notwithstanding any thing to
the contrary in this Agreement, as of the Termination Date, this Agreement
supersedes in its entirety that certain Amended and Restated Change in Control
and Noncompetition Agreement entered into between Company and Executive dated as
of September 27, 2007.
          16. The parties acknowledge that in signing this Agreement, they do
not rely upon and have not relied upon any representation or statement made by
any of the parties or their agents with respect to the subject matter, basis or
effect of this Agreement, other than those specifically stated in this
Agreement.
          17. This Agreement shall be binding upon the parties and upon their
heirs, administrators, representatives, executors and assigns. Executive
expressly warrants that he has not transferred to any person or entity any
rights, causes of action or claims released in this Agreement.
          18. The parties agree that any dispute regarding the application and
interpretation or alleged breach of this Agreement shall be subject to final and
binding arbitration before a neutral arbitrator referred by the Judicial
Arbitration and Mediation Service (“JAMS”). That arbitrator shall be selected by
the parties from the list of proposed arbitrators referred by JAMS. The

7



--------------------------------------------------------------------------------



 



arbitrator shall have the right, but not the obligation, to grant costs and
attorneys fees to the losing party to the arbitration.
          19. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective binding agreement on the part of each of the
undersigned. For purposes of promoting timely compliance under this Agreement,
facsimile transmission of executed documents shall be deemed sufficient evidence
of execution to warrant commensurate performance. The fully executed original(s)
shall nevertheless be delivered by mail or by hand.
          20. California law shall govern the validity and interpretation of
this Agreement.
          21. For purposes of this Agreement, the parties warrant that they
respectively have the authority to sign this Agreement on behalf of Executive
and Company. Executive has signed this Agreement in San Francisco, California.
          22. Nothing contained in this Agreement shall impair or affect any of
Executive’s rights to indemnification afforded or provided to Executive under
Company’s organizational documents, or by law, or directors’ and officers’
insurance or otherwise, including, without limitation California Labor Code
Section 2802, or otherwise, relating in any manner to matters arising out of or
relating to Executive’s employment with Company or Executive discharging his
duties on behalf of Company, the parties expressly acknowledging and agreeing
that all such rights shall survive both execution of this Agreement and March 1,
2010.

              Date: September 18, 2009   /s/ John T. Roberts, Jr.              
    JOHN T. ROBERTS, JR.    
 
            Date: September 18, 2009   AMB PROPERTY CORPORATION    
 
           
 
  By:   /s/ Nancy Hemmenway
 
   

8